Citation Nr: 0737882	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  05-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for lung cancer and 
related speech disorder, diabetes mellitus, Type II and 
hypertension secondary to asbestos exposure and service 
connection for a psychiatric disorder and a stomach disorder, 
for purposes of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  The veteran died in December 2003.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The appellant participated in a Travel Board hearing with the 
undersigned Veterans Law Judge in September 2007.  A 
transcript of that proceeding has been associated with the 
veteran's claims folder.  The appellant submitted additional 
evidence following the hearing with the appropriate waiver of 
agency of original jurisdiction consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.




REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is required 
prior to the adjudication of the appellant's claims.

The United States Court of Appeals for Veterans Claims 
(Court) held that in the context of a claim for dependency 
and indemnity compensation (DIC) benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The Court also held 
that, unlike a claim to reopen, an original DIC claim imposes 
upon VA no obligation to inform a DIC claimant who submits a 
nondetailed application of the specific reasons why any claim 
made during the deceased veteran's lifetime was not granted.  
Id.

The notice provided to the appellant in this case does not 
meet this standard.  The Board must remand to provide Hupp 
compliant notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Hupp, supra, with respect to 
the 38 U.S.C.A. § 1310 claim.  Any 
notice given, or action taken 
thereafter, must comply with current, 
controlling legal guidance.

2.  Then the RO should readjudicate the 
claims.  If such action does not 
resolve the claims, a supplemental 
statement of the case should be issued 
to the appellant and her 
representative.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be 
returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

